Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16, 20-24, 28-37 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
Response to Arguments
Amendments are noted and claim objections are withdrawn.
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive.  Specifically, while amendments substantially change the scope of the claimed subject matter, Examiner respectfully submits the prior art references reasonably teaches/suggests the amended limitations of the claims with new citations.
Regarding remarks on page 10-11, applicants state “Independent claim 1, as amended, recites “performing, by the UE, a listen before talk (LBT) procedure at a starting location of a first set of CG resources of the plurality of sets of CG resources, . . . wherein the first set of CG resources includes a plurality of consecutive uplink data transmission allocations within the slot of the plurality of slots.” (Emphasis added). Applicant respectfully submits that the cited references fail to disclose these features of claim 1.  Talarico describes a configured grant (CG) burst that can include a slot, which may include a gap at the beginning for LBT and potential starting positions. Talarico at [0059]. However, nothing in Talarico describes that the slot “includes a plurality of consecutive uplink data transmission allocations within the slot of the plurality of slots.” Talarico merely makes mentions of various potential starting points within the slot, but this is not the same thing as “a plurality of consecutive uplink data transmission allocations.” As such, it is submitted that Talarico does not disclose “performing, by the UE, a listen before talk (LBT) procedure at a starting location of a first set of CG resources of the plurality of sets of CG resources, .. . wherein the first set of CG resources includes a plurality of consecutive uplink data transmission allocations within the slot of the plurality of slots,” as recited in claim 1.”  However, Talarico is now also cited for (see at least 0053, consecutive time domain resources may be allocated for CG.  See at least 0050, 0075-0076 and fig. 1, UL/DL resource allocation may comprise symbols in slots of a well known OFDM structure), thus a plurality of symbols within a slot may be allocated as consecutive CG resources.  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the amended claims including “…wherein the first set of CG resources includes a plurality of consecutive uplink data transmission allocations within the slot of the plurality of slots”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim(s) 2, 8, 9, 10, 11, 12, 13, 16, 29 remain objected to as allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 3, 4, 5, 6, 7, 14, 15, 28, 30, 31, 34, 36 rejected under 35 U.S.C. 103 as being unpatentable over Talarico et al. (US 2019/0268935) in view of Li et al. (US 2020/0037354).
For claim 1, Talarico teaches: A method of wireless communication (see at least fig. 9-11, UE and BS may comprise processor/memory for wireless communications), comprising:
receiving, by a user equipment (UE), a configured grant (CG) configuration including a periodicity of CG resources available for CG transmissions and a plurality of sets of CG resources including a plurality of slots (see at least 0050 and table 1, resources for configured grant transmission may be configured, with resource periodicity fixed or configured; resources may be indicated through bitmap in units of symbols, slots, or milliseconds, comprising plurality sets of resources.  See at least 0157, transmissions may be autonomous uplink);
performing, by the UE, a listen before talk (LBT) procedure at a starting location of a first set of CG resources of the plurality of sets of CG resources (see at least 0059 and fig. 5, LBT may be performed in a starting symbol of a configured grant slot) …wherein the first set of CG resources includes a plurality of consecutive uplink data transmission allocations within the slot of the plurality of slots (see at least 0053, consecutive time domain resources may be allocated for CG.  See at least 0050, 0075-0076 and fig. 1, UL/DL resource allocation may comprise symbols in slots of a well known OFDM structure); and
transmitting, by the UE, uplink data using the first set of CG resources in response to success of the LBT procedure (see at least 0059, 0025-0026, successful LBT may be performed prior to transmission).
Talarico further teaches a plurality of symbol locations for LBT in a slot (see at least 0059-0060 and fig. 5, a number of first X or last Y symbols of a slot may be blank for CCA/LBT), but not explicitly: wherein the first set of CG resources includes a plurality of starting locations within a slot of the plurality of slots, wherein performing the LBT procedure includes continuing performing the LBT procedure at one or more of the plurality of starting locations until the LBT procedure is successful.  Li from an analogous art teaches (see at least 0399, if an LBT attempt fails, a starting time for the next attempt may be configured to start an NR-U symbol from the start of the previous LBT attempt, thus each symbol may comprise LBT starting location).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Li to the system of Talarico, so a plurality of symbols is allocated for LBT in the slot (as suggested by Talarico), with LBT attempt started/performed in each symbol (starting location) until successful, as suggested by Li.  The motivation would have been to enhance LBT success by retrying failed LBT procedure after an appropriate time (Li 0399).
For claim 3, Talarico, Li teaches claim 1, Talarico further teaches: wherein the CG configuration includes a resource identifier that indicates a start symbol of a first slot of each of the plurality of sets of CG resources and an end symbol of a last slot of each of the plurality of sets of CG resources, and wherein the start symbol and the end symbol are one of: independently configured for each of the plurality of sets of CG resources, or commonly configured for all of the plurality of sets of CG resources (see at least 0054, UE may identify symbols within configured grant slot based on time domain parameters e.g. starting position, duration, periodicity, thus indicating start and end symbols of configured grant resources configured for each slot and/or period).
For claim 4, Talarico, Li teaches claim 3, Talarico further teaches: wherein the start symbol is selected by the UE from one of: a predefined number of first symbols of the first slot, a subset of symbols of the first slot, or any symbol of the first slot (see at least 0054, UE may identify symbols within configured grant slot based on time domain parameters e.g. starting position, thus may be any symbol of the slot as configured by parameters).
For claim 5, Talarico, Li teaches claim 3, Talarico further teaches: wherein the end symbols is selected by the UE from a set of end symbols of the last slot no closer to a boundary of a next slot than an LBT gap (see at least 0054, UE may identify symbols within configured grant slot based on time domain parameters e.g. starting position, duration, periodicity, thus indicating start and end symbols of configured grant resources; see at least 0060 and fig. 5, end symbol of a last slot may be before an LBT gap at slot boundary).
For claim 6, Talarico, Li teaches claim 1, Talarico further teaches: further including: receiving, by the UE, an allowed starting point configuration bitmap identifying one or more allowed starting points in each slot of each of the plurality of sets of CG resources, wherein the uplink data is transmitted at a first available starting point of the one or more allowed starting points of a first slot of the first set of CG resources after the success of the LBT procedure (see at least 0050, configured grant resources may be indicated through bitmap in units of symbols, slots, or milliseconds, comprising indicating slots where uplink transmission may be allowed to be performed e.g. started; see at least 0059 and fig. 5, LBT may be performed in a given configured grant slot prior to transmission).
For claim 7, Talarico, Li teaches claim 6, Talarico further teaches: further including: generating, by the UE, a random UE-specific starting point offset, wherein the uplink data is transmitted at the random UE-specific starting point offset after the first available starting point, wherein the random UE-specific starting point offset is one of: different for each of the one or more allowed starting points in each slot of each of the plurality of sets of CG resources or applied to the one or more allowed starting points within each slot and different for each slot of each of the plurality of sets of CG resources (see at least 0060, UEs may randomly select a starting position from a set of starting offset values to be used for configured grant transmissions, thus comprising UE-specific offsets applied to one or more starting points of the configured grant slots).
For claim 14, Talarico, Li teaches claim 1, Talarico further teaches: further including: receiving, by the UE, a identifier (ID) trigger from a serving base station, wherein the ID trigger signals the UE to include a UE ID in a CG uplink control information message; and transmitting, by the UE, the CG uplink control information message with the UE ID in response to the ID trigger (see at least 0037-0040, UE may receive activation DCI to trigger CG uplink transmission mode; 0040, UCI may carry UE-ID for transmissions in CG mode, thus UE may send UCI including UE-ID in response to the trigger DCI).
For claim 15, Talarico, Li teaches claim 14, Talarico further teaches: wherein the ID trigger is received in one of: a radio resource control (RRC) configuration message configuring the CG resources available for CG transmissions, or an activation downlink control information (DCI) message activating the CG transmissions (see at least 0037-0040, UE may receive activation DCI to trigger CG uplink transmission mode; 0040, UCI may carry UE-ID for transmissions in CG mode, thus UE may send UCI including UE-ID in response to the trigger (activation DCI)).
Claim 28 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 30 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 31 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
For claim 34, Talarico, Li teaches claim 1, Talarico further teaches: wherein each set of CG resources of the plurality of CG resources is a slot of the plurality of slots, and each slot of the plurality of slots includes a plurality of starting locations (see at least 0050 and table 1, resources for configured grant transmission may be indicated through bitmap in units of symbols, slots, or milliseconds, comprising plurality sets of resources which may be plurality of slots.  See 0059-0060 and fig. 5, slots may include multiple symbols for LBT, comprising multiple starting locations).
Claim 36 recites an apparatus substantially similar to the method of claim 34 and is rejected under similar reasoning.

Claim 20, 21, 22, 23, 24, 32, 33, 35, 37 rejected under 35 U.S.C. 103 as being unpatentable over Talarico et al. (US 2019/0268935) in view of Ying et al. (US 2018/0279327) in view of Li et al. (US 2020/0037354).
For claim 20, Talarico teaches: A method of wireless communication (see at least fig. 9-11, UE and BS may comprise processor/memory for wireless communications), comprising:
receiving, by a user equipment (UE), a configured grant (CG) configuration including a periodicity of CG resources available for CG transmissions (see at least 0050 and table 1, resources for configured grant transmission may be configured, with resource periodicity fixed or configured; resources may be indicated through bitmap in units of symbols, slots, or milliseconds, comprising plurality sets of resources.  See at least 0157, transmissions may be autonomous uplink);
identifying, by the UE, uplink data for the CG transmissions (see at least 0050-0052, 0057, UE may transmit UL transmissions in configured grant resources thus has identified data);
performing, by the UE, a listen before talk (LBT) procedure at a starting location of a first set of CG resources of the plurality of sets of CG resources (see at least 0059 and fig. 5, LBT may be performed in a starting symbol of a configured grant slot) …wherein the first set of CG resources includes a plurality of consecutive uplink data transmission allocations within the slot of the plurality of slots (see at least 0053, consecutive time domain resources may be allocated for CG.  See at least 0050, 0075-0076 and fig. 1, UL/DL resource allocation may comprise symbols in slots of a well known OFDM structure); and
transmitting, by the UE, the uplink data using the first set of CG resources in response to success of the LBT procedure (see at least 0059, 0025-0026, successful LBT may be performed prior to transmission).
Talarico does not explicitly teach: and a set of hierarchical resource configurations defining a plurality of sets of CG resources including a plurality of slots, wherein a first configuration of the set of hierarchical resource configurations define a coarse span of a CG resource and subsequent configurations of the set of hierarchical resource configurations refine the definition of the coarse span to identify the plurality of sets of CG resources.  Ying from an analogous art teaches (see at least 0092, multiple-step configuration may be transmitted comprising a coarse granularity e.g. subframe, slot, and also indicate a detailed configuration with fine granularity e.g. minislot, symbol).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ying to the system of Talarico, so the configured grant comprises both a first coarse configuration and a second finer (refined) configuration to identify resources, as suggested by Ying.  The motivation would have been to enhance CG configuration by indicating detailed resource units to UEs (Ying 0092, 0095).
Talarico further teaches a plurality of symbol locations for LBT in a slot (see at least 0059-0060 and fig. 5, a number of first X or last Y symbols of a slot may be blank for CCA/LBT), but not explicitly: wherein the first set of CG resources includes a plurality of starting locations within a slot of the plurality of slots, wherein performing the LBT procedure includes continuing performing the LBT procedure at one or more of the plurality of starting locations until the LBT procedure is successful.  Li from an analogous art teaches (see at least 0399, if an LBT attempt fails, a starting time for the next attempt may be configured to start an NR-U symbol from the start of the previous LBT attempt, thus each symbol may comprise LBT starting location).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Li to the system of Talarico, Ying, so a plurality of symbols is allocated for LBT in the slot (taught by Talarico), with LBT attempt started/performed in each symbol (starting location) until successful, as suggested by Li.  The motivation would have been to enhance LBT success by retrying failed LBT procedure after an appropriate time (Li 0399).
For claim 21, Talarico, Ying, Li teaches claim 20, Talarico further teaches: wherein each configuration of the set of hierarchical resource configurations includes one of a bitmap identifying the CG resource or a resource indicator value (RIV) identifying the CG resource (see at least 0050 and table 1, resources for configured grant transmission may be configured, with resource periodicity fixed or configured; resources may be indicated through bitmap in units of symbols, slots, or milliseconds, comprising plurality sets of resources).
For claim 22, Talarico, Ying, Li teaches claim 20, Talarico, Ying further teaches: wherein a length of each configuration of the set of hierarchical resource configurations is selected up to a predefined maximum value (Talarico see at least 0050, resources may be indicated through bitmap in units of symbols, slots, or milliseconds.  Ying see at least 0092, minislot/symbol bitmap may be used for configuration, thus comprising maximum length/value bitmap data).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ying to the system of claim 20, so the configurations e.g. first coarse configuration and second finer (refined) configuration are indicated via bitmaps with predefined maximum length/value, as suggested by Ying.  The motivation would have been to enhance CG configuration by indicating resource units to UEs via bitmapping.
For claim 23, Talarico, Ying, Li teaches claim 22, Talarico further teaches: wherein the length is selected within the predefined maximum value based on the periodicity (see at least 0050-0051 and fig. 3a, configured resources may be repeated according to periodicity indicated by the bitmap e.g. fig. 3a shows bitmap with X=40 bits repeating according to the period, thus having same maximum bit length/value as the period).
For claim 24, Talarico, Ying, Li teaches claim 20, Talarico further teaches: wherein a number of configurations within the set of hierarchical resource configurations is one of explicitly configured by a serving base station, or derived as a function of the periodicity (see at least 0050, configured grant resources may be RRC configured, comprising explicit BS configuration).
Claim 32 recites an apparatus substantially similar to the method of claim 20 and is rejected under similar reasoning.
Claim 33 recites an apparatus substantially similar to the method of claim 21 and is rejected under similar reasoning.
For claim 35, Talarico, Ying, Li teaches claim 20, Talarico further teaches: wherein each set of CG resources of the plurality of CG resources is a slot of the plurality of slots, and each slot of the plurality of slots includes a plurality of starting locations (see at least 0050 and table 1, resources for configured grant transmission may be indicated through bitmap in units of symbols, slots, or milliseconds, comprising plurality sets of resources which may be plurality of slots.  See 0059-0060 and fig. 5, slots may include multiple symbols for LBT, comprising multiple starting locations).
Claim 37 recites an apparatus substantially similar to the method of claim 35 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 2, 8, 9, 10, 11, 12, 13, 16, 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 2, 29 the prior art fails to teach/suggest: wherein the CG configuration includes a resource identifier that includes a bitmap identifying the plurality of sets of CG resources when the periodicity is less than a threshold period and a resource indicator value (RIV) identifying the plurality of sets of CG resources when the periodicity exceeds the threshold period.  Talarico et al. (US 2019/0268935) teaches bitmap for indicating resources (0050) but not the limitations of claim 2.
For claim 8 the prior art fails to teach/suggest: wherein the CG configuration includes a resource identifier that includes a mini-slot level configuration of the plurality of sets of CG resources and a full-slot level configuration of the plurality of sets of CG resources.  Talarico et al. (US 2019/0268935) teaches bitmap for indicating slot resources (0050) but not the limitations of claim 8.
For claim 16 the prior art fails to teach/suggest: providing, by the UE, a gap within the first set of CG resources, wherein the gap is located at least a downlink processing time from an ending boundary of a last slot of the first set of CG resources; receiving, by the UE, an uplink grant from a serving base station within the gap, wherein the uplink grant identifies scheduled uplink (SUL) resources contiguous to the first set of CG resources; ending, by the UE, the autonomous transmitting by the ending boundary; and  transmitting, by the UE, uplink data using the SUL resources.  Talarico et al. (US 2019/0268935) teaches AUL and SUL transmissions (0045, 0047) but not the limitations of claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Joseph et al. (US 2020/0076657) discloses self-adapting autonomous transmission configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467